315 S.W.3d 387 (2010)
STATE of Missouri, Respondent,
v.
Edward J. GEORGE, Appellant.
No. WD 70380.
Missouri Court of Appeals, Western District.
June 8, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Susan L. Hogan, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq. and Dora A. Fichter, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Edward George appeals his convictions by jury for first-degree murder, first-degree assault, and two counts of armed criminal action. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of convictions.
AFFIRMED. Rule 30.25(b).